DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.

Response to Arguments
Applicant’s amendments and arguments, filed 9/29/2020, have overcome all outstanding rejections of claims.  Laviolettte et al fails to disclose that the paperboard structure is heat sealable when coated with a single layer of said barrier coating layer.  Instead, Laviolette et al teaches that the inventive coating can be used for pretreating the web, which is subsequently coated by another type of coating intended to render suitability to be heat sealed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of new references as detailed herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 9-11, 26, 28-32, 34, 36-37, 41, 43, 45, 48-51, 56 and 58-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quick et al. (US 5763100).
Claims 1, 3, 5, 9-11: Quick et al discloses a recyclable paperboard comprising a substrate having a first side (first major side) and an opposing second side (Abs; col 1,lines 7-17; col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), the aqueous coating comprising in some embodiments a pigment (col. 3, lines 11-15) and a binder consisting of styrene-acrylate having a glass transition temperature below 50°C which overlays the claimed ranges (col. 2, lines 59-66), wherein the layer provides heat sealability and provides water and grease resistance (col. 3, lines 60-67), thus also acts as a barrier coating.  A pretreatment coating is not required, therefore the paperboard structure is heat sealable when coated with a single layer of the barrier coating layer
Quick et al does not disclose wherein a ratio of the binder to the pigment is at least 1:2 by weight. However, where in the general conditions of a claim are disclosed in 
One of ordinary skill in the art would have been motivated to modify the ratio of binder to pigment in order to provide properties required by Quick et al for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. as disclosed (col. 3, lines 60-67).
Claim 26: Quick et al does not disclose a 30 minute water Cobb test value.  However, the paperboard comprising the coating composition of Quick et al has substantially the same structure and composition as the claimed paperboard and. Absent convincing evidence of unexpected results, will exhibit the claimed 30 minute water Cobb test value or, at least, obtaining the claimed property would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 28: Quick et al does not disclose a blocking rate.  However, the paperboard comprising the coating composition of Quick et al is substantially the same structure and composition as the claimed paperboard and will exhibit the claimed 
Claim 29: In an embodiment, Quick et al discloses coating the substrate surface with a primer coat prior to application of the aqueous coating (col 3, lines 35-38), which reads on a base coat between the paperboard substrate and the barrier coating layer.  
Claim 30: The primer coat comprises a polymer and a pigment or filler (col 3, lines 40-51).  Disclosed polymers include acrylic copolymers, polyvinyl acetate, styrene butadiene, etc. (col 3, lines 40-46), which read on claimed binders.
Claim 31: Quick et al discloses forming the paper stock of the invention into a food package or beverage container, and applying the aqueous coating to the internal surface (first major side) and to the external surface (second major side) of a food package (col 3, lines 52-59).  Quick et al also discloses applying a second aqueous coating on the substrate surface opposite the first aqueous coating (col 3, lines 5-7).
Claims 32 and 34: Quick et al discloses that thickness of the substrates range from 0.008 to 0.025 inches (col 3, lines 19-22), or 8 points to 25 points, which lies within or significantly overlays the claimed ranges.
Claim 36: Quick et al discloses that thickness of the substrates range from 80 to 300 lbs per 3,000 sq. ft. (col 3, lines19-20), which significantly overlays the claimed range.
Claim 37: Quick et al does not disclose the percent repulpability of the paperboard. However, the paperboard comprising the coating composition of Quick et al is substantially the same structure and composition as the claimed paperboard and will 
Claim 41: In an embodiment, Quick et al discloses coating the substrate surface with a primer coat (can be called a base coat) prior to application of the aqueous coating (col 3, lines 35-38).  The primer coat serves to seal a porous substrate surface (col 3, lines 38-40), thus functions as a barrier coating and reads on the claimed second barrier coating.
Claims 43, 45 and 48-50: Quick et al does not disclose water or hot coffee Cobb test values.  However, the paperboard comprising the coating composition of Quick et al is substantially the same structure and composition as the claimed paperboard and will exhibit the claimed Cobb test values or, at least, obtaining the claimed Cobb test values would have been obvious to one of ordinary skill in the art for reasons previously given.
Claim 51: Quick et al does not disclose a blocking rate.  However, the paperboard comprising the coating composition of Quick et al is substantially the same structure and composition as the claimed paperboard and will exhibit the claimed blocking rate or, at least, obtaining the claimed property would have been obvious to one of ordinary skill in the art for reasons previously given.
Claim 56: As discussed above, Quick et al discloses applying a single layer of the claimed barrier coating composition comprising a binder having a glass transition temperature in a claimed range when dried and a pigment as a layer to a first major side of a substrate, and that the layer is heat sealable.  Also see col 5, lines 45-49.  The composition must obviously be prepared.

Claim 59: In an embodiment, Quick et al discloses coating the substrate surface with a primer coat on substrate (reads on a base coat applied to a first major side of the substrate) prior to application of the aqueous coating (col 3, lines 35-38).

Claims 15-18, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quick et al. in view of Hayes (US 2014/0004337).
Claims 15-17: Quick et al. are relied upon as disclosed above.  Quick et al fails to teach that the pigment comprises clay or calcium carbonate. However, Hayes teach a paperboard comprising a substrate having a first side and an opposing second side and a layer applied on the first side as a coating [0004] comprising one or more fillers and/or pigments [0025]; and a binder consisting of styrene-acrylate having a glass transition temperature above 25°C [0004], wherein the fillers and/or pigments comprise clay and/or calcium carbonate or a blend of fillers and/or pigments [0025].
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the calcium carbonate of Hayes in the coating of Quick et al. in order to impart certain properties to the paper such as smoothness, whiteness, increased density or weight, decreased porosity, increased opacity, flatness, glossiness and the like [0025].
Claims 18 and 20: Hayes et al teaches that coating pigments have a substantial proportion of particles having a particle size less than 2 microns [0025], therefore, it 
Claim 22: Quick et al and Hayes et al do not disclose the particle size of calcium carbonate.  However, it has been held that, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in repulpability involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II.  The instant Specification is fails to provide convincing evidence establishing the criticality of the specifically claimed particle sizes of calcium carbonate.  In addition, as admitted in the instant Specification, the claimed calcium carbonate materials are commercially available products available from Omya AG ([0057], Table 1).  Absent evidence of the criticality of the specifically claimed calcium carbonate, it would have been obvious to one of ordinary skill in the art to determine and use commercially available ground calcium carbonate products having the claimed particle size by routine optimization with a reasonable expectation of success in obtaining a suitable barrier coating composition.

Claims 41 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quick et al. in view of Laviolette et al (US 2007/0232743).
The disclosure of Quick et al is used as above.  Quick et al does not specifically disclose applying a second barrier coating layer over the first barrier coating layer.
Laviolette et al, discussed in prior Office Actions, teaches a paperboard comprising a cellulosic substrate ([0027], [0067]), which inherently has at least a first side (can be labeled a first major side) and an opposing second side (can be labeled a g of about -20 to about 70°C [0054], which significantly overlays the claimed range.  The second polymer comprises a core polymer formed in the presence of a stabilizing polymer having a Tg below 50°C ([0073]-[0075], [0082]), which significantly overlays the claimed range; and a shell polymer that is the stabilizing polymer and has a Tg that ranges from about 50°C to about 150°C ([0078], [0104]), which significantly overlays the claimed range. 
Laviolette et al discloses preferably applying two coats of the coating composition to one side of the paperboard to increase the barrier properties of the paperboard ([0145], [0169]).  It would therefore have been obvious to one of ordinary skill in the art to apply a second barrier coating composition over the first barrier coating layer to increase the barrier properties of the paperboard.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 9-11, 15-17, 26, 37, 41 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9, 16, 18-19 and 24-26 of copending Application No. 15/902166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite limitations that overlay the limitations of the instant claims, and recite additional limitations that render the overlapping limitations of the copending claims a species of the instant claims.  While the copending claims do not recite the coating layer as a barrier coating layer, the overlapping limitations define a structure substantially the same as that of the instant claims, therefore obtaining a barrier coating layer would have been obvious for reasons set forth in the rejections over the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748